                5:20-cv-03190-HMH                 Date Filed 11/10/20         Entry Number 26           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                Jermaine Rodolfo Thomas
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                  Civil Action No.      5:20-cv-3190-HMH
                                                                       )
  County of Spartanburg, Chuck Wright, Mary King,
                                                                       )
    Genille Lundy, Sylvia Paz and Clifford Hayes
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This action is dismissed pursuant to Federal Rule of Civil Procedure 41(b).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Henry M. Herlong, Jr., United States District Judge who adopts the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.

                                                                           ROBIN L. BLUME
Date: November 10, 2020                                                    CLERK OF COURT


                                                                                           s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
